Exhibit 10.13

Arrangement regarding severance for Dr. Jan Lundberg

Dr. Lundberg joined the company in January 2010 as Executive Vice President,
Science and Technology and President, Lilly Research Laboratories, following a
long career with AstraZeneca. In connection with his joining the company, it was
agreed that if he were to be involuntarily terminated for reasons other than
cause during the first 24 months of employment, he would receive a cash payment
equal to two years of his then-current salary plus annual target bonus. This
arrangement expired in December 2011.